Citation Nr: 1439145	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for mild degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a left lower extremity condition, to include as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for a right lower extremity condition, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to January 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The Veteran originally requested a hearing, but later withdrew this request.  There is no pending request for a hearing.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed mild degenerative arthritis of the lumbar spine is not related to his military service and was not diagnosed within one year of separation from active duty service.

2.  The Veteran's currently diagnosed mild peripheral neuropathy of the left lower extremity is not related to his military service, was not diagnosed within one year of separation from active duty service, and is not due to or aggravated by his service-connected Type II diabetes mellitus
 
3.  The Veteran's currently diagnosed mild peripheral neuropathy of the right lower extremity is not related to his military service, was not diagnosed within one year of separation from active duty service, and is not due to or aggravated by his service-connected Type II diabetes mellitus



CONCLUSIONS OF LAW

1.  The criteria for service connection for mild degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left lower extremity condition, to include as secondary to service-connected Type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right lower extremity condition, to include as secondary to service-connected Type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify regarding direct service connection was satisfied in a June 2009 letter to the Veteran.

The claims for service connection for conditions of the lower extremities are claimed on direct and secondary bases.  The Veteran was not provided a notification letter that addressed secondary service connection.  See 38 C.F.R. § 3.310.  In the January 2012 statement of the case, however, the RO provided a copy of 38 C.F.R. § 3.310 and discussed the elements of service connection on a secondary basis.  In addition, in the June 2014 brief, the representative discussed service connection for a secondary disability under the provisions of 38 C.F.R. § 3.310.  Consider all these factors, a remand to allow the RO to issue another notification would serve no useful purpose and the RO subsequently provided a detailed discussion of the elements of secondary service connection and the representative had indicated knowledge of provisions governing secondary service connection.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

More specifically regarding whether such notice was prejudicial to the Veteran's claims, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis. Id. 

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claims. Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the secondary aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal, to specifically include the notice and discussion contained in the statement of the case. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claim did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless. Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) . 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.  Although he has reference additional evidence in relation to other claim (not in appellate status), he has not identified records relevant to this three issues currently in appellate status.

In November 2009 and April 2010, the Veteran was afforded VA examinations to assess the nature and etiology of his back and lower extremities.  Taken together, the VA examinations were adequate, as the examiners conducted complete examinations, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis and organic disease of the nervous system, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The law provides a presumption of service connection for certain diseases, to include early-onset peripheral neuropathy, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service. 38 C.F.R. § 1116; 38 C.F.R. § 3.307(a)(6).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is seeking service connection for a low back disability, specifically, mild degenerative arthritis of the lumbar spine.  He contends that he injured his back during a June 1972 emergency plane landing in service and has had back problems since this time.  He also maintains that he has had tingling, burning and numbness in his feet that he attributes to the June 1972 in-service incident.

The Veteran's June 1966 and June 1967 Reports of Medical Examination reflect normal clinical findings for his spine, lower extremities, and feet both one year prior to and at entrance onto active duty service.  Neurological exams were also normal, and no condition of the back or lower extremities was noted upon entry into service.  

A March 1972 service treatment record notes that the Veteran had chronic tendonitis in his right Achilles tendon that became particularly painful after wearing boots for prolonged periods of time.

Service treatment records from June 1972 note that the Veteran sustained a lumbosacral sprain after making an emergency landing on a highway.  The landing collapsed his landing gear after touchdown.  A medical record dated three days after the plane landing reflects that the Veteran was asymptomatic.  A June 1972 Medical Recommendation for Flying Duty reflects that the Veteran was found to be incapacitated to fly on June 8, 1972 due to a sprained back sustained while landing his aircraft on a local highway.  The estimated duration of the Veteran's incapacity to fly was noted as two to three days, and the flying category listed on the form was "unconditional."  

An October 1975 record notes the Veteran's complaints of pain in the lower back for the past one to two months which worsens after long periods of sitting.  He was diagnosed with a mild lumbosacral strain and prescribed flexion exercises.  Service treatment records also note that the Veteran had a cyst on his back lanced in February 1974.  

Subsequent treatment records do not show any complaints, treatment or diagnoses of any back, foot or lower extremity conditions.  Reports of Medical Examination dated October 1968, August 1969, August 1970, June 1971, September 1972, August 1973, October 1974, July 1975, July 1976, September 1977, and August 1978 all reflect normal clinical findings for the Veteran's spine, neurologic system, lower extremities and feet, and no back condition was noted on the examination reports.  

Similar normal clinical findings were shown in the Veteran's March 1980 Report of Medical Examination for the Michigan Air National Guard.  In an accompanying March 1980 Report of Medical History, the Veteran checked "no" to questions about whether he ever had recurrent back pain, and checked "yes" to a question about whether he had foot trouble.  He provided no further information on the form about his foot trouble.  A July 1981 Report of Medical History notes that the Veteran was involved in an automobile accident in February 1980.  Skull and back x-rays taken of the Veteran were negative.  The examination report noted normal findings for the Veteran's feet, lower extremities and spine.  In Reports of Medical history dated July 1984 and July 1988, the Veteran reported his health to be "excellent" and checked "no" to questions on whether he had recurrent back pain or foot trouble.

In a June 2009 statement from the Veteran, he maintains that his low back pain and spinal stenosis, as well as the burning and tingling in his feet, was caused by the June 1972 aircraft accident.  A July 2009 statement from the Veteran's private doctor states that "[p]er patient he has suffered from low back pain and spinal stenosis since June 1972 from an airplane crash landing.  Patient states he has tingling and burning in both feet."  The private doctor's statement, however, does not provide any diagnosis for the Veteran's complaints.  Further, the clinician's statement does not constitute the opinion of the clinician but merely recitation of history provided by the Veteran, as it is explicitly the related history provided by the Veteran. 

In November 2009, the Veteran underwent a VA examination where he stated he has been having tingling, numbness, and burning sensations of the feet for the past 10 to 15 years.  He reported taking Vitamin B-12 injections every two weeks for peripheral neuropathy.  He also reported having low back pain almost daily for the last 10  years.  The examiner noted that there was no documentation of peripheral neuropathy in the Veteran's civilian medical records, and the July 2009 letter from the Veteran's private doctor revealed a subjective sensation of tingling and burning in both feet but provided no diagnosis.  The report noted that there was electrodiagnostic evidence consistent with mild left sural neuropathy, but there was no definite electrodiagnostic evidence of peripheral polyneuropathy or lumbosacral radiculopathy.  The examiner diagnosed the Veteran with mild peripheral neuritis involving both feet.  However, he concluded that the condition was not likely related or aggravated by the Veteran's diabetes mellitus, as the Veteran has been having symptoms well before the onset of his diabetes.

The VA examiner also noted that there were few documentations of back pain and strain in the Veteran's service medical records.  X-rays taken of the Veteran's lumbosacral spine revealed a mild degree of levoconvex scoliosis of the lower thoracic and upper lumbar spine.  There were also mild degenerative changes and mild anterior wedging of the lower thoracic vertebral bodies.  No spondylolisthesis was seen, and the lumbar vertebral bodies and pedicles are intact.  The Veteran was diagnosed with degenerative joint and disk disease involving the lumbosacral spine.  However, the examiner opined that the Veteran's current low back condition was mostly related to his age and the degenerative process.  The condition was not likely related to active military service.  The examiner noted that there were no chronic low back conditions in the subsequent military service records, as well as in civilian records immediately after the Veteran came out of the service.

In April 2010, the Veteran was afforded a second VA examination for his back and lower extremities conditions.  A neurologic exam found that the Veteran experienced decreased light touch and vibration of both feet.  Right and left plantar flexion was found to be normal, there was no muscle atrophy present, no abnormal muscle tone or bulk, no tremors, tics or other abnormal movements, and the Veteran's gait and balance was found to be normal.  The examiner diagnosed the Veteran with mild peripheral neuropathy of bilateral lower extremities.  There was no evidence of radiculopathy of the lower extremities.  The examiner opined that the condition was likely due to dietary deficiency of B-12 as the Veteran has been receiving B-12 injections since 1998.  The VA examiner also stated that the Veteran's mild left sural nerve neuropathy was independent of his Type II diabetes mellitus and not likely related or aggravated by diabetes.

The Veteran's spine examination revealed that the Veteran had kyphosis, but no gibbus, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or spine ankyloses.  The Veteran's posture, head position, symmetry and gait appeared to be normal.  The Veteran was diagnosed with mild degenerative arthritis of the lumbar spine with mild wedge shape deformity of the L1 vertebra.  The examiner opined that the degenerative arthritis and wedge shape deformity were not likely related to military service but were rather age-related.  The examiner noted that the wedge shape deformity of L1 was not noted on x-ray findings until May 2009 and was thus not related to service.

The Board finds the opinions of the November 2009 and April 2010 VA examiners are entitled to great probative weight.  This opinions were provided following examination of the Veteran and a review of the claims file.  The examiners addressed the Veteran's assertions as to the origin of his spine and lower extremity disabilities, and provided sufficient rationales for their respective conclusions based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back or lower extremity conditions.

The Board finds that service connection for the Veteran's back or bilateral lower extremity conditions is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back or lower extremity conditions arose during active duty service or within one year of service.  There is also no evidence revealing arthritis of the lumbar spine or a neurologic disability of the lower extremities during the one-year presumptive period following his discharge from active duty.  Service connection is also not warranted for the Veteran's bilateral lower extremity conditions as secondary to Type II diabetes mellitus, as the preponderance of the evidence weighs against a finding that the conditions were either caused or aggravated by the Veteran's service-connected diabetes.  That is, although cognizant that there was treatment for symtpoms in service, it was not for the currently diagnosed disabilities and the evidence weighs against there being a link between these post-service diagnoses and the conceded in-service symptoms and treatment, to include that for strain or sprain.

Since degenerative arthritis and organic diseases of the nervous system are chronic conditions, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis or an organic disease of the nervous system.  There is no diagnosis of such disabilities during service.  In addition, the probative evidence of record does not establish continuity of symptomatology in lieu of medical nexus.  Further, there is no evidence of diagnosis of these chronic disabilities within a year of separation from service.

As there is no evidence of diagnosis of peripheral neuropathy within a year of separation from service, there is no evidence that the disability is of the early onset type.  No medical or lay statements refer to early onset peripheral neuropathy or assert that the diagnosis occurred within a year of separation from service.  As such, although the Veteran is presumed to have been exposed to herbicides based on his service in Vietnam, and thus presumptive service connection would be warranted for early onset peripheral neuropathy, there is no evidence, either medical or lay, that the disability developed within the required year of separation from service.  Therefore, service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.307, 3.309 (2013); see 78 Fed. Reg. 54,766 (Sept. 6, 2013).

The Board acknowledges the Veteran's belief that his current low back and lower extremity conditions are related to his June 1972 emergency airplane landing while in service.  As noted above, the Veteran has reported and his service treatment records confirm that he first experienced symptoms of back pain following this in-service incident.  Indeed, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the medical evidence on record does not support the Veteran's contention that he had continuous symptoms of low back pain and tingling in the feet since the June 1972 crash landing.  In fact, the Veteran's contemporaneous statements during and shortly after discharge from active duty service, as reflected in his various Reports of Medical History in the years following the acknowledge crash, contradict his present assertions of experiencing continuous symptoms of back pain and lower extremity tingling and burning since service.  As a result, the Board finds the Veteran's statements not to be credible in this regard.  

Although the Board has reviewed the pictures of the plane crash submitted after the medical examinations were completed, these photographs are of the plane.  The knowledge and description of the crash were already of file at the time of the examinations, and in the Board's judgment, these photographs do not alter the factual basis upon which the examiners provided their opinions.

Further, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on whether back and lower extremity symptoms are due to service or intervening causes such as the post-service motor vehicle accident.  Here, the questions of causation are complex, and the Veteran has not been shown to possess the needed medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for degenerative arthritis of the lumbar spine, as well as his claims seeking service connection for a bilateral lower extremity condition, to include as due to service-connected Type II diabetes mellitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for mild degenerative arthritis of the lumbar spine is denied.

Service connection for a left lower extremity condition, to include as secondary to service-connected Type II diabetes mellitus, is denied.

Service connection for a right lower extremity condition, to include as secondary to service-connected Type II diabetes mellitus, is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


